Exhibit 10(b)

     
$ _________ Maximum Performance Cash
  Date of Grant: January 7, 2011

2011 PERFORMANCE CASH AWARD
2004 OMNIBUS STOCK AND INCENTIVE PLAN
FOR DENBURY RESOURCES INC.
     PERFORMANCE CASH AWARD (“Award”) made effective January 7, 2011 (“Date of
Grant”) between Denbury Resources Inc. (the “Company”) and «Officer_Name»
(“Holder”).
     WHEREAS, Section 17 of the 2004 Omnibus Stock and Incentive Plan For
Denbury Resources Inc. (“Plan”) authorizes the Committee to grant Performance
based Awards;
     WHEREAS, the Committee desires to grant to Holder an Award under which
Holder can earn a maximum of $__________ based on the performance based factors
set forth in this Award, and subject to all of the provisions, including without
limitation the Vesting provisions, of the Plan and this Award; and
     WHEREAS, the Company and Holder understand and agree that this Award is in
all respects subject to the terms, definitions and provisions of the Plan, all
of which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties agree as
follows:
1. Performance Share Grant. The Company hereby grants Holder the right to earn,
Vest in and be paid on the Payment Date, up to $________ (“Performance Cash”)
subject to the terms and conditions set forth in the Plan and in this Award.
2. Definitions. All words capitalized herein that are defined in the Plan shall
have the meaning assigned them in the Plan; other capitalized words shall have
the following meaning, or shall be defined elsewhere in this Award:
     (a) “BOE” means Barrels of Oil Equivalent, and for all purposes hereof,
will be calculated using the ratio of one barrel of crude oil, condensate or
natural gas liquids to 6 Mcf of natural gas.
     (b) “Committee Percentage Point Reduction” means the number (if any) of
Performance Percentage Points (not in excess of the Committee Percentage Point
Reduction Limitation) by which the Committee reduces Holder’s Performance
Percentage Points in accordance with Section 7 hereof.
     (c) “Committee Percentage Point Reduction Limitation” means the lesser of
(i) forty (40) Performance Percentage Points, and (ii) the product of
(x) Holder’s Performance Percentage Points earned during the Performance Period
as determined prior to the application of the Committee Percentage Point
Reduction, multiplied by (y) twenty-five percent (25%).
     (d) “Disability” means, without limitation, the same as it does in the
Plan.
     (e) “Earned Performance Cash” means the amount of Performance Cash earned
during the Performance Period as described and calculated in Section 8.
     (f) “Fiscal Year” means the 12 month period adopted by the Company for
financial reporting purposes.

A-1



--------------------------------------------------------------------------------



 



     (g) “Payment Date” means the date on which Performance Cash Vested and
earned under this Award is paid to Holder, which shall be any date selected by
the Committee which is not later than 30 days after the Vesting Date or such
later date as may be caused by unusual circumstances beyond the reasonable
control of the Committee.
     (h) “Performance Measure” means, collectively, changes in amounts of oil
and gas reserves, changes in production rates, and operating cost reductions, as
determined based upon the (i) the Tertiary Oil Production Measure, (ii) the
Corporate Production Measure, (iii) LOE per BOE Measure, and (iv) the Reserve
Replacement Measure; provided, further, that when reference to a specific
Performance Measure is intended, reference will be made to such specific
Performance Measure.
     (i) “Performance Period” means the period beginning on January 1, 2011, and
ending on December 31, 2011.
     (j) “Performance Percentage” means the excess of (i) Holder’s aggregate
Performance Percentage Points, over (ii) the Committee Percentage Points
Reduction, if any, determined as of the last day of the Performance Period.
     (k) “Performance Percentage Points” means, collectively, the points,
designated as Performance Percentage Points, earned with respect to each
Performance Measure during Performance Period.
     (l) “Performance Cash” means the amount of cash subject to this Award, as
shown on the first page of this Award.
     (m) “Post Separation Change in Control” means a Change in Control which
follows Holder’s Separation, but results from the Commencement of a Change in
Control that occurs prior to Holder’s Separation. For all purposes of this
Award, the term “Commencement of a Change in Control” shall mean the date on
which any material action, including without limitation through a written offer,
open-market bid, corporate action, proxy solicitation or otherwise, is taken by
a “person” (as defined in Section 13(d) or Section 14(d)(2) of the 1934 Act), or
a “group” (as defined in Section 13(d)(3) of the 1934 Act), or their affiliates,
to commence efforts that, within 12 months after the date of such material
action, leads to a Change in Control as defined in Section 2(h)(2), (3) or (4)
of the Plan involving such person, group, or their affiliates.
     (n) “Target Performance Cash” means $_______ of Performance Cash, which is
the amount of Performance Cash which will be Earned if Holder’s Performance
Percentage is 100%.
     (o) “Vesting Date” means March 31, 2012.
3. Performance Percentage Points Earned With Respect To The Tertiary Oil
Production Measure.
     (a) Tertiary Production Based Performance Percentage Points. The
Performance Percentage Points which will be credited to Holder with respect to
the Tertiary Oil Production Measure are set forth in the following Chart based
on the Average Annual Tertiary Production Percentage. The “Average Annual
Tertiary Production Percentage” means the quotient (rounded to 3 decimal places
and then expressed as a percentage) of (x) the Adjusted Tertiary Oil Production
for such Fiscal Year, divided by (y) the Tertiary Oil Production Forecast for
such Fiscal Year.

A-2



--------------------------------------------------------------------------------



 



                      Performance       Average Annual Tertiary   Percentage    
  Production Percentage   Points  
A.
  106.2% or more     70  
B.
  103.1% to 106.1%     56  
C.
  100% to 103.0%     42  
D.
  96.9% to 99.9%     28  
E.
  Less than 96.9%     0  

     (b) Adjusted Tertiary Oil Production. For purposes of this Award, the
“Adjusted Tertiary Oil Production” shall be equal to (i) the actual tertiary oil
production of the Company for such Fiscal Year as reported in the Company’s Form
10-K, or if not specifically reported, then as determined by the Committee from
the underlying documents, minus (ii) the tertiary oil production related to an
oil property acquired during such Fiscal Year, such amount to be the lesser of
(a) the actual tertiary oil production for such Fiscal Year from the acquired
property or incremental property interest (if a material partial interest) or
(b) the forecasted oil production related thereto for such Fiscal Year for the
property before any improvements made by the Company following the acquisition
of the property, plus (iii) that portion of the Tertiary Oil Production
Forecast, as defined below which is related to any oil property disposed or sold
during such Fiscal Year for the period during which the Company did not own the
oil property.
4. Tertiary Oil Production Forecast. For purposes of this Award, for 2011
“Tertiary Oil Production Forecast” means 32,500 barrels of oil per day.
5. Performance Percentage Points Earned With Respect To The Corporate Production
Measure.
     (a) Corporate Production Based Performance Percentage Points. The
Performance Percentage Points which will be credited to Holder with respect to
the Corporate Production Measure are set forth in the following Chart based on
the Average Annual Corporate Production Percentage. The “Average Annual
Corporate Production Percentage” means for such Fiscal Year, the quotient
(rounded to 3 decimal places and then expressed as a percentage) of (x) the
Adjusted Corporate Production of the Company for such Fiscal Year, divided by
(y) the Corporate Production Forecast for such Fiscal Year.

A-3



--------------------------------------------------------------------------------



 



                  Average Annual Corporate   Performance       Production
Percentage   Percentage Points  
A.
  105.9% or more     40  
B.
  103.0% to 105.8%     32  
C.
  100% to 102.9%     24  
D.
  97.0% to 99.9%     16  
E.
  Less than 97.0%     0  

     (b) Adjusted Corporate Production. For purposes of this Award, “Adjusted
Corporate Production” means (i) the actual production of oil and natural gas (in
BOEs) for the Fiscal Year as reported in the Company’s Form 10-K (“Corporate
Production”), minus (ii) the oil and natural gas production (in BOEs) related to
properties acquired during such Fiscal Year, such amount to be the lesser of
(a) the actual oil and natural gas production (in BOEs) for such Fiscal Year
from the acquired property or incremental property interest (if a partial
interest) or (b) the forecasted oil and natural gas production (in BOEs) related
thereto for such Fiscal Year for the property before any improvements made by
the Company following the acquisition of the property, plus (iii) that portion
of the Corporate Production Forecast, as defined below, which is related to any
oil or natural gas property disposed or sold during such Fiscal Year for the
period during which the Company did not own the property.
     (c) Corporate Production Forecast. For purposes of this Award, for 2011
“Corporate Production Forecast” means 67,400 BOE per day.
6. Performance Percentage Points Earned With Respect To Lease Operating Expense
(“LOE”) Per BOE Measure.
     (a) “Actual-to-Budget” LOE Per BOE Measure Performance Percentage Points.
The Performance Percentage Points which will be credited to Holder with respect
to “Actual-to-Budget” LOE Per BOE Measure are set forth in the following Chart
as compared to the various budgeted levels of LOE per BOE set forth in such
Chart.
     (b) “Actual LOE Per BOE” for such Fiscal Year means (x) the actual LOE for
the Fiscal Year as reported in the Company’s Form 10-K for 2011 (less the cost
for CO2 as per the Company’s detailed LOE analysis) minus total LOE (including
cost for CO2) related to properties acquired during such Fiscal Year, plus for
properties sold during such Fiscal Year, the originally budgeted LOE for that
portion of such Fiscal Year during which the results of operations of such
properties are not included in the Company’s financial results, divided by
(y) the actual oil and natural gas production (in BOEs) for such Fiscal Year as
reported in the Company’s Form 10-K for 2011, minus the actual oil and natural
gas production (in BOEs) for such Fiscal Year from properties or incremental
property interests (if a partial interest) acquired during such Fiscal Year,
plus for properties sold during such Fiscal Year, the originally budgeted
production for that portion of such Fiscal Year during which the results of
operations of such properties are not included in the Company’s financial
results.
     (c) Performance Percentage Points. The Performance Percentage Points which
will be awarded Holder for the Performance Period with respect to the LOE per
BOE Measure will be calculated as of the last day of the Performance Period, and
will be based the levels of Actual LOE per BOE during the Fiscal Year as
compared to the levels shown in the following Chart:

A-4



--------------------------------------------------------------------------------



 



                      Performance           Percentage       Actual LOE Per BOE
  Points  
A.
  Less than $16.88     50  
B.
  $16.88 to $17.37     40  
C.
  $17.38 to $17.89     30  
D.
  $17.90 to $18.43     20  
E.
  Greater than $18.43     0  

7. Performance Percentage Points Earned With Respect To The Reserve Replacement
Measure.
     The Performance Percentage Points Holder will earn with respect to the
Reserve Replacement Measure will be based on the Company’s Reserve Replacement
Percentage for the entire Performance Period. “Reserve Replacement Percentage”
means the quotient (rounded up to 3 decimal places and then expressed as a
percentage) of (i) the Final Reserves less the Initial Reserves, divided by
(ii) Total Production for the Company.
     (a) Performance Percentage Points. The Performance Percentage Points which
will be awarded Holder for the Performance Period with respect to the Reserve
Replacement Measure are set forth in the following Chart:

A-5



--------------------------------------------------------------------------------



 



                      Performance           Percentage       Reserve Replacement
Percentage   Points  
A.
  300% or more     40  
B.
  200% to 299%     32  
C.
  150% to 199%     24  
D.
  100% to 149%     16  
E.
  Less than 100%     0  

     (b) Initial Reserves. For purpose of this Award, “Initial Reserves” means
the total Company proved reserve quantities as of December 31, 2010 expressed in
BOEs as estimated by DeGolyer and MacNaughton, independent petroleum engineers
and disclosed in the Company’s Form 10-K Report for 2010.
     (c) Final Reserves. For purposes of this Award, “Final Reserves” means the
sum of (i) the total Company proved reserve quantities on the last day of the
Performance Period expressed in BOEs as estimated by DeGolyer and MacNaughton or
the Company’s then current independent petroleum engineer, determined using the
same price deck as was used by the Company in calculating the Initial Reserves,
plus (ii) the Uneconomic Reserves, plus (iii) the Disposed Reserves, plus
(iv) Total Production. The “Uneconomic Reserves” are those proved undeveloped
reserves expressed in BOEs which were included in the Initial Reserves, but are
not considered proved undeveloped reserves on the last day of the Performance
Period solely because the price deck used to price oil and natural gas products
and/or the prices used to estimate the capital costs required to develop the
proved undeveloped reserves as of the last day of the Performance Period have
changed from those used in the Initial Reserve report such that the extraction
of such otherwise proved reserves is uneconomic (i.e. Uneconomic Reserves cannot
be reserves excluded from the Final Reserves because drilling activity during
the period changed the status or evaluation of the undeveloped reserves, or
because the Company no longer holds the acreage or interest, or because factors
other than commodity prices or changes in the estimated capital costs have made
the project uneconomic). The “Disposed Reserves” are those proved reserves
quantities expressed in BOEs which were sold during the Performance Period as
reported as such in the Company’s Form 10-K SFAS 69 disclosures.
8. Committee’s Reduction of Performance Percentage Points.
     Notwithstanding any provision hereof to the contrary, the Committee, in its
sole discretion, by written notice to Holder prior to the Vesting Date, may
reduce Holder’s otherwise earned Performance Percentage Points by applying a
Committee Percentage Point Reduction.
     (a) Performance Percentage Points Reduction. The Committee will make its
determination of the Committee Percentage Point Reduction amount (if any) based
on the Committee’s subjective evaluation of Company performance with respect to
each of the four Additional Committee Evaluation Factors listed in (b) below,
which evaluation will determine the amount of the Performance Percentage Points
reduction for each such Additional Committee Evaluation Factor based on the
Chart below, and the sum of those reductions, but not in excess of the Committee
Percentage Point Reduction Limitation, will be Committee Percentage Point
Reduction for the Performance Period:

A-6



--------------------------------------------------------------------------------



 



                      Reduction in       Committee’s Determination of the  
Performance       Level of Performance With Respect   Percentage       to each
Committee Evaluation Factor   Points  
A.
  Above Average     0  
B.
  Average     5  
C.
  Below Average     10  

     (b) For purposes of this Award, the “Additional Committee Evaluation
Factors” (each of which may cause a reduction of up to 10 Performance Percentage
Points) are:
     (i) the Company’s compliance with such corporate governance factors as the
ability to obtain an unqualified auditors’ opinion on the Company’s financial
statements contained in its Form 10-K for 2011, and avoid any financial
restatements,
     (ii) the Company’s maintenance of a reasonable debt-to-capital and/or
debt-to-cash flow ratio,
     (iii) the Company’s record as to health, safety and environmental
compliance and results, and
     (iv) the increase in the net asset value per share of Company stock,
determined after excluding the effects, to the extent reasonably practical,
caused by fluctuations in commodity prices and capital and operating costs or
other factors which are generally not controllable by the Company.
9. Earning Performance Cash.
     (a) Earned Performance Cash. The amount of Earned Performance Cash shall be
equal to the product of (i) the Target Performance Cash, multiplied by (ii) the
Performance Percentage. The Committee will determine, and the Administrator will
advise Holder, of Holder’s Performance Percentage as soon as reasonably possible
after the last day of the Performance Period.
     (b) Change in Control. Notwithstanding the foregoing and any other
provision hereof to the contrary, if a Change in Control occurs during the
Performance Period then, regardless of the Performance Percentage at the date of
the Change in Control, Holder will be entitled to receive delivery of all of the
Target Performance Cash (notwithstanding any provision hereof to the contrary,
none of which Target Performance Cash will be retained by the Company other than
as payment for withholding) as soon as reasonably possible following such Change
in Control, but in no event later than the 15th day of the third month after the
end of the calendar year in which such Change in Control occurs, and Holder
permanently shall forfeit the right to receive any other amounts of Performance
Cash.
10. Vesting (and Forfeiture) of Earned Performance Cash.
     (a) No Separation Prior to the Vesting Date. If Holder does not Separate
prior to the Vesting Date, Holder will be 100% Vested in the Earned Cash.
     (b) Forfeiture. Except to the extent expressly provided in (i), (ii),
(iii), or (iv) below, Holder permanently will forfeit all rights with respect to
any Performance Cash upon the date of his Separation, if such Separation occurs
prior to the Vesting Date.

A-7



--------------------------------------------------------------------------------



 



     (i) Death. If Holder Separates by reason of death prior to the Vesting
Date, Holder’s Beneficiary will be entitled to receive Performance Cash in an
amount equal to the Target Performance Cash (and does not have any right to
receive any other amounts of Performance Cash) as soon as reasonably possible
but in no event more than 90 days after Holder’s death.
     (ii) Disability. If Holder Separates by reason of a Disability prior to the
Vesting Date, Holder will be entitled to receive Performance Cash in an amount
equal to the Target Performance Cash (and does not have any right to receive any
additional amounts of Performance Cash) as soon as reasonably possible but in no
event later than the 15th day of the third month after the end of the calendar
year following the Date on which the Committee determines that Holder is
Disabled.
     (iii) Post Separation Change in Control. If there is a Post Separation
Change in Control, Holder will be entitled to receive Performance Cash in an
amount equal to the Target Performance Cash (and does not have any right to
receive any additional Performance Cash) as soon as reasonably possible after
the date of the Change in Control but in no event later than the 15th day of the
third month after the end of the calendar year in which such Change in Control
occurs.
     (iv) Retirement. If Holder Separates after reaching Holder’s Retirement
Vesting Date and prior to the Vesting Date, Holder will be entitled to receive
only that percentage (if any) of the Performance Cash as shall be determined by
the Committee in writing (and does not have any right to receive any additional
amounts of Performance Cash). In making its determination, the Committee will
take into account the percentage of the Performance Period completed by the date
of Holder’s Separation, and its best estimate of the Performance Percentage
Points Holder has earned by the date of Holder’s Separation and is expected to
earn during the portion of the Performance Period occurring after the date of
Holder’s Separation. The Committee will make its determination, and Holder will
receive the Performance Cash (if any) as determined by the Committee, within a
reasonable time but in no event later than the 15th day of the third month after
the end of the calendar year following Holder’s Separation.
11. Withholding. On the Vesting Date, the minimum federal income tax withholding
required to be made by the Company shall be paid by Holder (or Holder’s
Beneficiary) to the Administrator in cash, or by authorizing the Company to
retain an amount of Performance Cash.
12. Administration. Without limiting the generality of the Committee’s rights,
duties and obligations under the Plan, the Committee shall have the following
specific rights, duties and obligations with respect to this Award. Without
limitation, the Committee shall interpret conclusively the provisions of the
Award, adopt such rules and regulations for carrying out the Award as it may
deem advisable, decide conclusively all questions of fact arising in the
application of the Award, certify the extent to which Performance Measures have
been satisfied and the number of Performance Percentage Points earned, exercise
its right to reduce Performance Percentage Points, and make all other
determinations and take all other actions necessary or desirable for the
administration of the Award. The Committee is authorized to change any of the
terms or conditions of the Award in order to take into account any material
unanticipated change in the Company’s operations, corporate structure, assets,
or similar change, but only to the extent such action carries out the original
purpose, intent and objectives of the Award. All decisions and acts of the
Committee shall be final and binding upon Holder and all other affected parties.
13. Beneficiary. Holder’s rights hereunder shall be exercisable during Holder’s
lifetime only by Holder or Holder’s legal representative. Holder may file with
the Administrator a written designation of beneficiary (such person(s) being his
“Beneficiary”), on such form as may be prescribed by the Administrator. Holder
may, from time to time, amend or revoke a designation of Beneficiary. If no
designated Beneficiary survives Holder, the Holder’s estate shall be deemed to
be Holder’s Beneficiary.
14. Holder’s Access to Information. As soon as reasonably possible after the
close of the preceding Fiscal Year, the Committee (and the Administrator to the
extent it shall have been directed by the

A-8



--------------------------------------------------------------------------------



 



Committee) shall make all relevant annually determined calculations and
determinations hereunder, and shall communicate such information to the
Administrator. The Administrator will furnish all such relevant information to
Holder as soon as reasonably possible following the date on which all, or a
substantial majority, of the information is available.
15. No Transfers Permitted. The rights under this Award are not transferable by
the Holder otherwise than by will or the laws of descent and distribution, and
so long as Holder lives, only Holder or his or her guardian or legal
representative shall have the right to receive and retain Vested Earned Shares.
16. No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon Holder any right to continue to serve in the employ of the Company
nor interfere in any way with Holder’s right to resign.
17. Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with and governed by the laws of Delaware.
18. Binding Effect. This Award shall inure to the benefit of and be binding upon
the heirs, executors, administrators, successors and assigns of the parties
hereto.
19. Waivers. Any waiver of any right granted pursuant to this Award shall not be
valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.
20. Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.
     IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representative and Holder has hereunto set his or
her hand, all on the day and year first above written.
     Dated as of this 7th day of January, 2011.

             
 
  DENBURY RESOURCES INC.        

By:
           
 
 
 
Phil Rykhoek  
 
Mark C. Allen    
 
  CEO   Senior VP, CFO & Asst. Secretary    

A-9



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     The undersigned hereby acknowledges (i) my receipt of this Award, (ii) my
opportunity to review the Plan, (iii) my opportunity to discuss this Award with
a representative of the Company, and my personal advisors, to the extent I deem
necessary or appropriate, (iv) my understanding of the terms and provisions of
the Award and the Plan, and (v) my understanding that, by my signature below, I
am agreeing to be bound by all of the terms and provisions of this Award and the
Plan.
     Without limitation, I agree to accept as binding, conclusive and final all
decisions, factual determinations, and/or interpretations (including, without
limitation, all interpretations of the meaning of provisions of the Plan, or
Award, or both) of the Committee upon any questions arising under the Plan, or
this Award, or both.
     Dated as of this ________ day of ______________, 2011.

         
 
 


 
Officer Name    

A-10